DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 22 November 2019 has been considered.
	Claims 1-17 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (WO 2015/146195 – see the IDS filed 22 November 2019) in view of Fukui et al. (Applied Microbiology and Biotechnology, 98: 7559-7568, 2014 – see the IDS filed 19 November 2019).
	Kobayashi et al. (WO 2015/146195) is published in Japanese.  US Publication No. 2017/0198313 is an English language counterpart to WO 2015/146195 and, therefore, in the discussion below reference is made to passages in US Publication No. 2017/0198313.
	Kobayashi et al. describes recombinant microorganisms for producing polyhydroxyalkanoates (PHA) (abstract).  A preferred host cell is Cupriavidus necator (paragraph [0038]).  The host cell is engineered so as to express a gene derived from the genus Aeromonas oC or more from the copolymer synthesized by the Aeromonas PHA synthase (paragraph [0033]).  The Aeromonas PHA synthase is preferably from Aeromonas caviae and can synthesize PHBH which is a copolymer of 3-hydroxybutyrate and 3-hydroxyhexanoate (paragraph [0034]).  The recombinant host cell is cultured with any carbon source capable of assimilating into PHA in order to produce PHA, such a PHA with a weight-average molecular weight ranging from 300,000 to 3,000,000 (paragraphs [0049], [0050] and [0063]).  The host cell is preferably engineered to have deletion of the phaZ1, phaZ2 and phaZ6 genes which are isoforms of PHA depolymerase, i.e., a PHA degrading enzyme.
	Kobayashi et al. do not describe a host cell having an exogenous glycerol kinase gene.
	Fukui et al. describe enhancement of glycerol utilization ability of Ralstonia eutropha (an alternative name for Cupriavidus necator) for production of polyhydroxyalkanoates (abstract).  The C. necator host cell is transformed with an exogenous gene from Escherichia coli encoding glycerol kinase, thereby resulting in enhanced ability of the host cell to assimilate glycerol into polyhydroxyalkanoate (abstract; Table 3).
	It would have been obvious to one of ordinary skill in the art to have incorporated an E. coli gene encoding glycerol kinase into the C. necator host cell of Kobayashi et al. because Fukui et al. teach that such modification of a PHA-producing C. necator host cell can be expected to enhance the ability of the host cell to assimilate glycerol into PHA.

s 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (WO 2015/146195 – see the IDS filed 22 November 2019) in view of Fukui et al. (Applied Microbiology and Biotechnology, 98: 7559-7568, 2014 – see the IDS filed 19 November 2019) and GenBank Accession No. AQV94885.1 (published 03 March 2017).
Kobayashi et al. and Fukui et al. have been discussed above.  Neither reference describes enhancing the endogenous glycerol kinase activity in a PHA-producing host cell.  Kobayashi et al., however, teach that an Aeromonas derived PHA synthase gene can be incorporated into a host cell such as C. necator which already has a different gene encoding PHA synthase, i.e., the host cell has an endogenous gene encoding PHA synthase (paragraph [0039]).  The expression of either PHA synthase gene can then be enhanced by the use of an operably linked expression regulatory sequence (paragraphs [0041]-[0046]).  As described by GenBank Accession No. AQV94885.1, Cupriavidus necator is known to possess a gene encoding glycerol kinase.  It would have been obvious to one of skill in the art to have enhanced the expression of the endogenous gene encoding glycerol kinase in Cupriavidus necator because the combined teachings of Kobayashi et al. and Fukui et al. teach the desirability of enhanced glycerol kinase activity in a PHA-producing host cell (see the discussion above) and, since Kobayashi et al. teach that enhancing the expression of the endogenous PHA synthase in C. necator can result in enhanced PHA synthesis, one would likewise expect that enhancing the endogenous expression of glycerol kinase in C. necator would increase the assimilation of a glycerol carbon source into PHA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2020/0087687 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652